OPINION — AG — (1) IN CONSIDERATION OF THE PROVISIONS OF SECT. 1 AND SECT. 5, AND THAT FACT THAT SENATE BILL NO. 448 AND SENATE BILL NO. 138 ARE SIMILAR TO 26 Ohio St. 101 [26-101], 26 Ohio St. 101 [26-101](P) REFERRED TO IN PARAGRAPH E OR SECT. 5 AND WERE CLEARLY INTENDED TO PROVIDE BOTH FOR THE REGISTRATION AND RE REGISTRATION OF QUALIFIED ELECTORS OF COUNTIES COMING WITH THE PURVIEW OF SAID BILL, THE AG IS OF THE OPINION THAT SECT. 1 AND SECT. 4 ARE APPLICABLE TO THE 19 COUNTIES IN YOUR QUESTION (2) 26 Ohio St. 78 [26-78] DOES NOT REQUIRE AN ELECTOR CHANGING IS POLITICS TO GIVE 90 DAYS NOTICE THEREOF IN ORDER TO SO RE REGISTER, AND THAT HE CAN REGISTER SHOWING A CHANGE OF POLITICS. CITE: 26 Ohio St. 113 [26-113], 26 Ohio St. 101 [26-101], 26 Ohio St. 94.1 [26-94.1] [26-94.1], 26 Ohio St. 78 [26-78], OPINION NO. AUGUST 6, 1952 — CORDELL (CHANGE OF POLITICAL PARTY) (FRED HANSEN)